Title: Palisot de Beauvois to Thomas Jefferson, 23 February 1812
From: Palisot de Beauvois, Ambroise Marie François Joseph
To: Jefferson, Thomas


          
            
                     Monsieur, 
                     Paris 
                        23 fevrier 1812.
             
		  
		   j’ai prie la liberté de m’adresser a vous pour vous prier de me faire obtenir justice dans une demande Légitime et qui avait été rejettée par la Cour de New-Kent dans les réclamatîons de la Succession de mon beau frere. m. P. Piernetz. j’espérais, monsieur, parmi les dépeches arrivées depuis quel ques temps de votre païs trouver une Lettre de vous, j’en suis d’autant plus Surpris que la personne qui avait été chargée de
				mes Lettres est de retour de son voyage, et m’a assuré que toutes les Lettres, qui lui avaient été confiées, ont èté fidelement remises.
            puis-je espérer, Monsieur, que vous voudres bien m’accorder votre protectîon dans une cause aussi juste diriger, M. M. Oster et Pauly et me marquer si je puis esperer que justice me sera rendu.
            j’ai L’honneur d’etre avec la plus haute consideratîon Monsieur,
                     
                  Votre très humble et tres obeisst ServiteurPalisot de Beauvoismembre de L’institutrue de Turenne no 58.
          
          
         
          Editors’ Translation
          
            
                     Sir, 
                     Paris 
                        23 February 1812.
             
		  
		   I have taken the liberty of writing you to request your assistance in making a legitimate claim against the estate of my brother-in-law, Mr. P. Piernet, which was rejected by the court of New Kent County. I was hoping, Sir, that I would find a letter from you among the dispatches that arrived some time ago from your country. I am all the more surprised as the person who had been put in
			 charge of my letters has returned from his trip and assured me that all the letters that had been entrusted to him were faithfully delivered.
            
            May I hope, Sir, that you will be so kind as to grant your protection to so just a cause? Send word to Messieurs Oster and Pauly, and tell me if there is hope that justice will be done.
            I have the honor to be, Sir, with the highest consideration,Your very humble and very obedient servantPalisot de Beauvoismember of the InstitutRue de Turenne number 58.
          
        